Exhibit 10.1

LOCK-UP AGREEMENT

VIASPACE Inc.
2400 Lincoln Avenue
Altadena, CA 91001

Dear Sirs:

Whereas the undersigned is the holder of 61,204,286 shares of the common stock,
par value $0.001 per share (the “Common Stock”), of VIASPACE Inc. (the
“Company”) and in consideration of attracting additional investment into the
Company, the undersigned hereby agrees that from the date hereof and until
April 9, 2011, the undersigned will not offer, sell, contract to sell, pledge,
or otherwise dispose of, directly or indirectly, any shares of the Common Stock
of the Company (“Securities”) or securities convertible into or exchangeable or
exercisable for any shares of Securities, enter into a transaction which would
have the same effect, or enter into any swap, hedge or other arrangement that
transfers, in whole or in part, any of the economic consequences of ownership of
the Securities, whether any such aforementioned transaction is to be settled by
delivery of the Securities or such other securities, in cash or otherwise, or
publicly disclose the intention to make any such offer, sale, pledge or
disposition, or to enter into any such transaction, swap, hedge or other
arrangement, without, in each case, the prior written consent of the Company.
Any Securities subsequently obtained by the undersigned whether on the open
market or otherwise will also be subject to this Agreement.

In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to decline to make any transfer of shares of
Securities if such transfer would constitute a violation or breach of this
Agreement. Additionally, the undersigned shall deliver within ten (10) business
days of the date hereof all certificates for Securities registered in its name
to the Company so that such certificates may be stamped with a legend consistent
with the terms and conditions of this Agreement.

This Agreement shall be binding on the undersigned and the successors, heirs,
personal representatives and assigns of the undersigned.

Dated:      April 10th, 2006     

     

SNK Capital Trust

By:      /S/ GAYE KNOWLES     

Signature

     GAYE KNOWLES     

Printed Name of Person Signing

Title (if any): TRUSTEE

